Citation Nr: 1212281	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty in the United States Marine Corps from January 1955 to December 1957. 

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from rating decisions of March 2008 and October 2008 of the Department of Veterans Affairs (VA), Boston, Massachusetts, Regional Office (RO), which, inter alia, denied entitlement to an increased rating in excess of 50 percent disabling for service-connected bilateral sensorineural hearing loss and an increased rating in excess of 10 percent disabling for service-connected tinnitus.  The RO additionally denied entitlement to a TDIU, but then granted service connection for recurrent vertigo.  As a result of that action, the RO awarded a 10 percent disability rating for vertigo.  The appellant has disagreed with such denials and the disability ratings assigned, and subsequently perfected his appeals. 

In November 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing was prepared and has been included in the claims folder for review.  

Following a review of the claim, the Board, in a Decision/Remand dated February 2011, denied the appellant's claim for increased evaluations for bilateral hearing loss, tinnitus, and recurrent vertigo.  However, the Board then remanded the remaining issue, that involving a total disability evaluation, to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of that action was to obtain additional medical examinations of the appellant.  Hence, the claim was remanded.

Upon reviewing the development that has occurred since February 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC scheduled the appellant for two separate medical examinations and following notification of those examinations, the appellant reported for said examinations.  The results of the exams were included in the claims folder and then the AMC then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's Decision/Remand of February 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is service-connected for bilateral hearing loss, tinnitus, and recurrent vertigo.  The appellant's combined rating is 60 percent. 

2.  The evidence of record indicates that the appellant worked for nearly thirty-three years as an employee of the State of Massachusetts until he retired in 2005.  During that time period, the appellant had experience working in customer service and as an annuities coordinator.  

3.  A VA physician has concluded that the appellant's service-connected disabilities do preclude him from obtaining and retaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to the appellant's service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue given the favorable nature of the Board's decision with regard to the issue of entitlement to a TDIU rating. 

The appellant has requested a total disability evaluation based on individual unemployability due to his service-connected disabilities.  The appellant's disabilities and the ratings assigned to those conditions are listed below: 

Bilateral sensorineural hearing loss	50 percent
Tinnitus					10 percent
Recurrent vertigo associated with
     bilateral sensorineural hearing 
     loss 					10 percent

Combined Evaluation 			60 percent

The appellant and his accredited representative contend that he is unable to maintain substantially gainful employment as a result of the symptoms and manifestations produced by his service-connected disabilities in general. 

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2011).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991). 

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2011), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2011), provide for a TDIU when, due to service-connected disability, a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the appellant does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).  A TDIU presupposes that the rating for the service-connected condition is less than 100%, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

Pursuant to 38 C.F.R. § 4.16(b) (2011), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2011), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  

(1)  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; 
(2)  Disabilities resulting from common etiology or a single accident; 
(3)  Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 
(4)  Multiple injuries incurred in action; or 
(5)  Multiple disabilities incurred as a prisoner of war. 

If the evidence demonstrates that the service member is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards discussed above, the claim must be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b) (2011). 

In this case, as the appellant's bilateral hearing loss, tinnitus, and vertigo share a common etiology and result from a single accident, namely in-service acoustic trauma, such are considered one disability for TDIU purposes.  Therefore, combining the appellant's bilateral hearing loss, tinnitus, and vertigo under 38 C.F.R. § 4.25 (2011), he has a 60 percent evaluation for such combined disabilities.  He is not service-connected for any other disabilities.  Therefore, he has one disability rated at 60 percent.  As such, the percentage criteria under 38 C.F.R. § 4.16(a) (2011) have been met.  The issue, then, is whether his service-connected disabilities prevent him from securing and maintaining substantially gainful employment.

The record reflects that the appellant has completed four years of high school and one year of college.  For approximately 33 years, the appellant worked for the State of Massachusetts with his last position being that of an annuities coordinator.  He retired from his job with the state in June 2005.  There is no indication from the appellant's claims folder that he has ever received vocational rehabilitation training or any other specialized training. 

The appellant admits that for many years he worked at a job that did not require extraordinary physical mobility or exertion.  However, as his hearing deficiencies became more pronounced and more disabling, he was forced to rely on others in order to perform his job.  Moreover, while a major part of the job required telephone communication or in-person conversations, the appellant found that he could not perform those basic tasks.  Because he could no longer work in a satisfactory manner, he retired. 

Subsequent to the Board's Decision/Remand of February 2011, the appellant underwent two VA examinations in March 2011 in order to determine whether his service-connected disabilities prevented him from obtaining and maintaining gainful employment.  One examination was accomplished by an audiologist and the other examination was performed by a staff physician of the VA.  With respect to the General Medical Examination of the appellant, upon completion of the physical examination, and after reviewing the appellant's claims folder, the examiner wrote the following:

	. . . Without regard to the Veteran's age or the impact of any nonservice connected disabilities, it is at least as likely as not that the Veteran's service connected disabilities render him unable to follow a substantially gainful employment.

He states that he was medically retired 6 years ago, which he did not want to do, and I believe that the sum of his service connected conditions would prevent him from being [able] to [be] retrain[ed] in a new field.  (Emphasis added.)

As indicated, the appellant also underwent an audiological examination in March 2011.  The examiner was asked to provide an opinion concerning the effect of the appellant's service-connected disabilities on his ability to obtain and maintain gainful employment.  Upon completion of the examination, the examiner provided the following comments:

	. . . Note:  The veteran is receiving the maximum allowable percentage for tinnitus.  It appears that the primary issues has to do with unemployability.  Veteran has a significant bilateral, sensorineural hearing loss.  The clarity in the right ear has been preserved (90%) while the clarity in the left ear is poor (52%).  Today's findings are comparable to 2006.  Functionally, the veteran will have difficulty in many situations, especially if he is not using his hearing aids.  He will not do well in groups, meetings or noisy situations.  He would do best either working individually on a project or working with another person in a quiet room while wearing his hearing aids.  He should do well when using an amplified phone to the RIGHT ear.  He would do best with assistive listening devices in conjunction with, or in addition to, his hearing aids.  In summary, hearing loss, per se, does not preclude gainful employment but options may be more limited unless he received "reasonable accommodations". . . 

The remaining medical records contained in the two plus volumes of the appellant's claims file do not contain any additional information concerning the appellant's ability to obtain and maintain gainful employment and the effects of his service-connected disabilities on that ability.    

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held that for a appellant to prevail in a claim for individual unemployability benefits, it is necessary that the record reflect some factor that takes his case outside the norm.  See also 38 C.F.R. §§ 4.1, 4.15 (2011).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high schedular rating that is assigned is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Moreover, there is no statute or regulation that requires VA to conduct a job market or employability survey to determine whether a claimant is unemployable because of one or more service-connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

As previously noted, unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2011).  Marginal employment is not to be considered substantially gainful employment.  Factors to be considered, however, will include the service member's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16 (2011).  

In determining whether a TDIU is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When evaluating the appellant's service-connected disabilities in toto and their effect on his ability to obtain and maintain gainful employment, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, 38 C.F.R. § 3.102 (2011) [which requires that reasonable doubt be resolved in the appellant's favor] dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board concludes that the reasoning found in Hodges v. Brown, [5 Vet. App. 375 (1993)], et. al. applies to this case.  While the medical records are not without some ambiguity, a VA physician, without hesitation or qualification, has pointedly stated and opined that the appellant is totally disabled as a result of his service-connected disorders. 

Hence, although the entire record is not without a measure of ambiguity, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  



	(CONTINUED ON NEXT PAGE)


Therefore, pursuant to 38 C.F.R. § 4.16 (2011), it is the decision of the Board that the appellant's service-connected disabilities render him unable to attain and maintain gainful employment, and a total disability rating for compensation based on individual unemployability due to his service-connected disorders is warranted.  The appellant's claim is granted. 


ORDER

Entitlement to a TDIU is granted, subject to the regulations controlling disbursement of VA monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


